In an action for specific performance of a contract for the sale of real property, which was converted into an action to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Brucia, J.), dated September 30, 1992, which denied their motion, inter alia, pursuant to CPLR 5020 and 5021 to direct the defendants to execute and file an unconditional and full satisfaction of the judgment entered in their favor on May 18, 1992, following the tender of payment thereof, without any reservation of rights to appeal.
Ordered that the order is affirmed, with costs.
The defendants offered the plaintiffs a full satisfaction of judgment in a form acceptable to the Clerk’s office, in full compliance with the dictates of CPLR 5021 (a) (3). The defendants’ reservation of both parties’ rights to pursue their appeals did not render the satisfaction any less effective in removing the judgment of record. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.